Citation Nr: 1004189	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-06 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder.

4.  Entitlement to an increased rating for hepatitis C, 
currently rated as 30 percent disabling.

5.  Entitlement to an increased rating for a major depressive 
disorder, currently rated as 30 percent disabling.

6.  Entitlement to an increased rating for a right hip 
disability, currently rated as 10 percent disabling.

7.  Entitlement to a compensable rating for a right knee 
disability.

8.  Entitlement to a compensable rating for a right elbow 
disability.

9.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to July 
1999.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Decatur, 
Georgia, that denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claims requires additional 
development.

Additional treatment records may be outstanding.  The Board 
notes that the most recent VA medical records are dated in 
October 2007.  To aid in adjudication, any subsequent VA 
medical records should be obtained.  In addition, in July 
2005 the Veteran indicated that she underwent MRI 
examinations of her knee in 2004 and 2005 at Savannah Open 
MRI.  However, it does not appear that the reports of 
examination are of record.  Accordingly, the Veteran's 
private treatment records should also be obtained.

The Veteran claims that she has diabetes that is related to 
her service.  The service medical records include a schedule 
for diabetes education classes, but are negative for any 
diagnosis of diabetes.  An August 1998 report of medical 
history indicates that the Veteran's blood sugar was being 
monitored.  Post-service records reflect a diagnosis of 
diabetes mellitus.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
where it is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 3.159(c)(4) 
(2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although 
the Veteran is competent to report that she was diagnosed by 
a physician with diabetes mellitus during and after her 
service, she is not competent to diagnose diabetes mellitus 
or to relate any current diabetes mellitus to her active 
service.  Accordingly, the Board finds that a VA examination 
is necessary in order to fairly decide her claim.  McLendon 
v. Nicholson, 20 Vet. App.  (2006).

The Veteran also claims that she has hypertension that is 
related to her service.  The service medical records include 
an August 1998 report of medical history and an undated 
medical summary that indicates that the Veteran's high blood 
pressure was being monitored with checks requested for 
December 1996 and May 1998.  The records also reflect that 
her blood pressure was borderline.  Post-service medical 
records reflect a diagnosis of and treatment for 
hypertension.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the 
Veteran is competent to report that she was diagnosed by a 
physician with hypertension during and after her service, she 
is not competent to diagnose hypertension or to relate any 
current hypertension to her active service.  Accordingly, the 
Board finds that a VA examination is necessary in order to 
fairly decide her claim.  McLendon v. Nicholson, 20 Vet. 
App.  (2006).

The Veteran also claims that she has bipolar disorder that is 
related to her service.  The service medical records reflect 
treatment for and a diagnosis of dysthymic disorder and 
recurrent major depression and complaints of depression or 
excessive worry.  A January 1999 Medical Evaluation Board 
report reflects a diagnosis of and treatment for dysthymic 
disorder, and a mild predisposition for and a family history 
of depression and bipolar disorder.  A July 1999 addendum 
reflects a history of alleged physical abuse by the Veteran's 
father.  While a December 1999 rating decision granted 
service connection for major depressive disorder, previously 
rated as dysthymic disorder, the Veteran has also been 
diagnosed with other psychiatric disorders and this remand 
will allow service connection for all current psychiatric 
disorders to be considered.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
where it is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the 
Veteran is competent to report the onset of a psychiatric 
disorder during service, and the continuity of symptoms after 
service, she is not competent to diagnose or to relate any 
current psychiatric disability to her active service.  
Accordingly, the Board finds that a VA examination is 
necessary in order to fairly decide her claim.  McLendon v. 
Nicholson, 20 Vet. App. (2006).

With regard to the Veteran's increased rating claims for 
right knee, right hip, and right elbow disabilities and a 
psychiatric disorder, the Veteran was afforded VA 
examinations in April 2005.  With regard to her claim for an 
increased rating for hepatitis C, the Veteran was last 
afforded a VA examination in September 2007.  VA's duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  When available evidence is too old for an adequate 
evaluation of the veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  Since the evidence suggests 
that the Veteran's disabilities may have worsened since the 
date of the latest examinations, the Board finds that new 
examinations are in order.

In September 2002, November 2002, and April 2005, the Veteran 
filed claims of entitlement to a TDIU rating.  Total 
disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2009).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the Veteran.  
38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are 
the Veteran's education, employment history, and vocational 
attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

In this case, the Veteran has been granted a 30 percent 
disability rating for gastroesophageal reflux disorder; a 30 
percent disability rating for chronic hepatitis C, a 30 
percent disability rating for major depressive disorder; 10 
percent disability ratings each for right and left hip, 
cervical spine, stress incontinence, and right finger 
disabilities; and noncompensable ratings each for right 
elbow, right knee, left eye, bilateral foot, and liver 
disabilities.  The combined disability rating is 80 percent.  
38 C.F.R. § 4.25, Table I, Combined Ratings Table (2008).  
Therefore, the Veteran meets the minimum schedular percentage 
criteria for a TDIU.  38 C.F.R. § 4.16(a) (2009).  The issue 
then is whether the Veteran's service-connected disability 
nevertheless prohibits her from sustaining gainful 
employment, such that a TDIU rating may be assigned on an 
extraschedular basis.

The Board finds that an opinion is needed as to whether the 
Veteran, solely as a result of her service-connected 
disabilities, is no longer able to be employed or whether she 
is more generally unemployable.  It does not appear that an 
examiner has yet been asked to render an opinion as to the 
overall effect of the Veteran's service-connected 
disabilities alone on her ability to obtain and retain 
employment.  Therefore, the prudent and thorough course of 
action is to afford the Veteran an examination to ascertain 
the impact of her service-connected disabilities on her 
unemployability.  While three of the Veteran's prior 
employers have responded to the RO's request for employment 
information, two employers located in Martinez and Augusta, 
Georgia have not responded to the RO's request for employment 
information.  On remand, that information should be requested 
and obtained.

Accordingly, the case is REMANDED for the following action:


1.  Obtain the Veteran's treatment records 
dated since October 2007.

2.  After obtaining the necessary 
authorization, obtain the Veteran's 
private treatment records from Savannah 
Open MRI and any additional providers and 
treatment records identified by the 
Veteran.  All attempts to secure the 
records must be documented in the claims 
folder.

3.  Request that the Veteran provide VA 
Forms 21-4192, Request for Employment 
Information in Connection with Claim for 
Disability Benefits, for employers with 
whom she was employed in Martinez and 
Augusta, Georgia and obtain the Veteran's 
employment information.

4.  Schedule a VA examination to determine 
the nature and etiology of any current 
diabetes mellitus.  The claims folder 
should be reviewed and that review should 
be indicated in the examination report.  
The rationale for all opinions should be 
provided.  Specifically, the examiner 
should provide the following:

(a)  Diagnose any current diabetes 
mellitus.

(b)  Is it at least as likely as not (50 
percent or more probability) that any 
diabetes mellitus was incurred during the 
Veteran's service?  The examiner must 
discuss the service medical evidence 
showing that the Veteran was scheduled 
for diabetes education classes and that 
her blood sugar was being monitored.  The 
examiner must also consider the Veteran's 
statements regarding the incurrence of 
diabetes mellitus, and her statements 
regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

5.  Schedule a VA examination to determine 
the nature and etiology of any current 
hypertension.  The claims folder should be 
reviewed and that review should be 
indicated in the examination report.  The 
rationale for all opinions should be 
provided.  Specifically, the examiner 
should provide the following:

(a)  Diagnose any current hypertension.

(b)  Is it at least as likely as not (50 
percent or more probability) that 
hypertension was incurred during the 
Veteran's service, including treatment 
for borderline hypertension and 
monitoring of blood pressures during 
service?  The examiner must consider the 
Veteran's statements regarding the 
incurrence of hypertension, and her 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

6.  Schedule a VA examination to determine 
the nature and etiology of any current 
psychiatric disorder.  The claims folder 
should be reviewed and that review should 
be indicated in the examination report.  
The rationale for all opinions should be 
provided.  Specifically, the examiner 
should provide the following information:

(a)  Diagnose all current psychiatric 
disorders, including bipolar disorder.

(b)  Is there clear and unmistakable 
evidence that any psychiatric disorder, 
including bipolar disorder, pre-existed 
the Veteran's service?

(c)  If so, is it at least as likely as 
not (50 percent or more probability) 
that any preexisting psychiatric 
disorder underwent a permanent increase 
in severity during or as a result of 
her service?  The examiner should state 
whether any permanent increase in the 
underlying pathology was due to normal 
progression of the disorder.

(d)  For each psychiatric disorder 
diagnosed, to specifically include 
bipolar disorder, the examiner should 
opine as to whether it is at least as 
likely as not (50 percent or more 
probability) that each psychiatric 
disorder was incurred in or aggravated 
by the Veteran's service, or was 
present during her service.  The 
examiner must consider the Veteran's 
statements regarding the incurrence of 
a psychiatric disability, and her 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

(e)  Is it at least as likely as not 
(50 percent or more probability) that 
any psychiatric disorder, including 
bipolar disorder, is proximately due to 
or the result of any service-connected 
major depressive disorder or other 
service-connected disability?

(f)  Is it at least as likely as not 
(50 percent or more probability) that 
any psychiatric disorder, including 
bipolar disorder, has been aggravated 
by the Veteran's service-connected 
major depressive disorder or other 
service-connected disability?

7.  Schedule the Veteran for a VA 
examination to determine the current 
nature and severity of her service-
connected hepatitis C.  The claims folder 
should be reviewed by the examiner and 
that review should be indicated in the 
examination report.  The examiner should 
specifically state whether the Veteran's 
service-connected hepatitis C is 
manifested by symptoms of daily fatigue, 
malaise, and anorexia, with minor weight 
loss and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) 
having a total duration of at least four 
weeks, but less than six weeks, during the 
past 12-month period.  In addition, please 
provide an opinion as to whether a marked 
interference in employment is caused 
solely by the Veteran's service-connected 
hepatitis C.

8.  Schedule the Veteran for a VA 
examination to determine the current 
nature and severity of her service-
connected right knee disability.  The 
claims folder should be reviewed by the 
examiner and that review should be 
indicated in the examination report.  
Specifically, the examiner should provide 
the following information:

(a)  Provide ranges of motion of the 
right knee in degrees.

(b)  Describe any functional limitation 
due to pain, weakened movement, excess 
fatigability, pain with use, or 
incoordination.  Additional limitation 
of motion during flare-ups and 
following repetitive use due to limited 
motion, excess motion, fatigability, 
weakened motion, incoordination, or 
painful motion should also be noted.  
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The determination should be 
portrayed in terms of the degree of 
additional range of motion loss.  
Finally, the examiner should opine as 
to whether the Veteran's service-
connected right knee disability has a 
marked interference with her 
employability.

9.  Schedule the Veteran for a VA 
examination to determine the current 
nature and severity of her service-
connected right hip disability.  The 
claims folder should be reviewed by the 
examiner and that review should be 
indicated in the examination report.  
Specifically, the examiner should provide 
the following information:

a)  Provide ranges of motion of the 
right hip and right leg in degrees.

(b)  Provide measurements of the length 
and width of any surgical scar of the 
right hip and state whether the scar is 
deep or superficial, unstable, painful, 
or causes any limitation of function.

(c)  Describe any functional limitation 
due to pain, weakened movement, excess 
fatigability, pain with use, or 
incoordination.  Additional limitation 
of motion during flare-ups and 
following repetitive use due to limited 
motion, excess motion, fatigability, 
weakened motion, incoordination, or 
painful motion should also be noted.  
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The determination should be 
portrayed in terms of the degree of 
additional range of motion loss.  
Finally, the examiner should opine as 
to whether the Veteran's service-
connected right hip disability has a 
marked interference with her 
employability.

10.  Schedule the Veteran for a VA 
examination to determine the current 
nature and severity of her service-
connected right elbow disability.  The 
claims folder should be reviewed by the 
examiner and that review should be 
indicated in the examination report.  
Specifically, the examiner should provide 
the following information:

a)  Provide ranges of motion of the 
right elbow and right forearm in 
degrees and indicate whether the right 
arm is the major or minor extremity.

(b)  Describe any functional limitation 
due to pain, weakened movement, excess 
fatigability, pain with use, or 
incoordination.  Additional limitation 
of motion during flare-ups and 
following repetitive use due to limited 
motion, excess motion, fatigability, 
weakened motion, incoordination, or 
painful motion should also be noted.  
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The determination should be 
portrayed in terms of the degree of 
additional range of motion loss.  
Finally, the examiner should opine as 
to whether the Veteran's service-
connected right elbow disability has a 
marked interference with her 
employability.

11.  Schedule a VA examination to determine 
the current severity of her service-
connected major depressive disorder.  The 
claims file must be reviewed and that 
review should be noted in the examination 
report.  The examiner should specifically 
provide a full multi-axial diagnosis 
pursuant to DSM-IV, to include a GAF score.  
The examiner should provide a complete 
rationale for all conclusions reached and 
should discuss those findings in relation 
to the pertinent evidence of record, 
including the Veteran's April 2005 VA 
examination.  All signs and symptoms of the 
Veteran's major depressive disorder should 
be reported in detail.  The examiner should 
also distinguish which symptoms are due 
solely to the Veteran's service-connected 
major depressive disorder versus symptoms 
attributable to any nonservice connected 
psychiatric disorders.  If such a 
distinction is not possible, the examiner 
should so state.  The rationale for the 
opinion should be provided.  The examiner 
should also describe the impact of the 
Veteran's major depressive disorder on her 
occupational and social functioning.  
Finally, the examiner should opine as to 
whether the Veteran's service-connected 
major depressive disorder has a marked 
interference with her employability.

12.  Schedule the Veteran for an 
examination to ascertain the impact of her 
service-connected disabilities on her 
unemployability.  The claims folder should 
be reviewed and that review should be 
indicated in the examination report.  The 
examiner must evaluate and discuss the 
effect of all of the Veteran's service-
connected disabilities on the Veteran's 
employability.  The examiner should opine 
as to whether it is at least as likely as 
not (50 percent or more probability) that 
the Veteran's service-connected 
disabilities (major depressive disorder, 
hepatitis C, gastroesphageal reflux 
disease, right hip arthritis, cervical 
disc disease, stress incontinence, left 
hip arthritis, right fifth metatarsal 
disability, right elbow arthritis, right 
knee arthritis, left eye cataract, 
onychomycosis of the feet, and cirrhosis 
of the liver), without consideration of 
nonservice-connected disabilities, render 
her unable to secure or follow a 
substantially gainful occupation.  The 
rationale for any opinion should be 
provided.

13.  Then, readjudicate the claims.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement of 
the case and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

